



 
FIRST SUPPLEMENTAL INDENTURE
 
FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), entered into as of
May 2, 2007, between Advanstar, Inc., a Delaware corporation (the “Company”) and
Wells Fargo Bank, N.A. (successor by merger to Wells Fargo Bank Minnesota,
N.A.), as trustee (the “Trustee”).
 
 
RECITALS
 
WHEREAS, the Company and the Trustee entered into the Indenture, dated as of
February 21, 2001 (the “Indenture”), relating to the Company’s 15.0% Senior
Discount Debentures due 2011 (the “Notes”);
 
WHEREAS, the Company proposes certain amendments to the Indenture (the “Proposed
Amendments”), which Proposed Amendments must be approved with the consent of the
holders (the “Holders”) of a majority of the outstanding aggregate principal
amount of the Notes;
 
WHEREAS, the Company also proposes certain additional amendments to the
Indenture (the “Additional Amendments” and together with the Proposed
Amendments, the “Amendments”), which Additional Amendments must be approved with
the consent of the Holders of at least two-thirds of the outstanding aggregate
principal amount of the Notes;
 
WHEREAS, the Company has made an offer to purchase the Notes and solicited the
consents of the Holders of the Notes to the Amendments pursuant to the Offer to
Purchase and Consent Solicitation Statement dated April 19, 2007 (the “Tender
Offer and Consent Solicitation”), each upon the terms and subject to the
conditions set forth therein;
 
WHEREAS, pursuant to the Tender Offer and Consent Solicitation, Company has
received valid consents of the Holders of at least a majority in outstanding
aggregate principal amount of the Notes consenting to the substance of the
Proposed Amendments set forth in this Supplemental Indenture;
 
WHEREAS, pursuant to the Tender Offer and Consent Solicitation, the Company has
received valid consents of the Holders of at least two-thirds in outstanding
aggregate principal amount of the Notes consenting to the substance of the
Additional Amendments set forth in this Supplemental Indenture;
 
WHEREAS, all conditions and requirements necessary to make this Supplemental
Indenture a valid, binding, and legal instrument in accordance with the terms of
the Indenture have been performed and fulfilled and the execution and delivery
hereof have been in all respects duly authorized; and
 
WHEREAS, pursuant to Section 9.06 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.
 
NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is mutually covenanted and agreed as follows:
 
Section 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein are used as defined in the Indenture.
 
Section 2. Proposed Amendments to Indenture. Effective as of the Amendment
Effective Date for the Proposed Amendments (as defined below):
 
(a)  The following Sections of the Indenture shall be deleted in their entirety
and replaced with the phrase “Intentionally Omitted”:
 
1

--------------------------------------------------------------------------------


 
Existing Section Number
Caption
   
Section 4.03 in its entirety
Reports
   
Section 4.04 in its entirety
Compliance Certificate
   
Section 4.05 in its entirety
Taxes
   
Section 4.07 in its entirety 
Restricted Payments
   
Section 4.08 in its entirety 
Dividend and Other Payment Restrictions Affecting Subsidiaries
   
Section 4.09 in its entirety 
Incurrence of Indebtedness and Issuance of Preferred Stock
   
Section 4.11 in its entirety 
Transactions with Affiliates
   
Section 4.12 in its entirety 
Liens
   
Section 4.13 in its entirety 
Corporate Existence
   
Section 4.15 in its entirety
Limitation on Sale and Leaseback Transactions

 
(b)      Section 5.01 of the Indenture captioned “Merger, Consolidation, or Sale
of Assets” is hereby amended by deleting each of clause (c), clause (d) and the
second sentence of Section 5.01.
 
(c)      Section 6.01 of the Indenture captioned “Events of Default” is hereby
amended by deleting each of clauses (d), (e) and (f) and replacing them with the
phrase “Intentionally Omitted”, and by replacing clause (c) in its entirety with
the following:
 
“(c) failure by the Company or any of its Restricted Subsidiaries for 30 days
after the receipt of notice from the Trustee or Holders of at least 25% in
principal amount at maturity of the Notes then outstanding to comply with
Article 5 hereof;”
 
(d)      Section 8.04 of the Indenture captioned “Conditions to Legal or
Covenant Defeasance” is hereby amended by deleting each of clauses (c), (e) and
(f) and replacing them with the phrase “Intentionally Omitted” and deleting the
second clause of clause (d).
 
(e)      Any definitions used exclusively in the provisions of the Indenture
which no longer apply to the Notes pursuant to Paragraphs (a) through (d) of
this Section 2 are hereby deleted in their entirety from the Notes and in the
Indenture shall no longer apply with respect to the Notes and all references to
paragraphs, sections, articles or other terms or provisions of the Indenture
which no longer apply to the Notes pursuant to Paragraphs (a) through (d) of
this Section 2 above are hereby deleted in their entirety in the Notes and in
the Indenture shall no longer apply to the Notes.
 
Section 3. Additional Amendments to the Indenture. Effective as of the Amendment
Effective Date for the Additional Amendments (as defined below):
 
(a)      The following Sections of the Indenture shall be deleted in their
entirety and replaced with the phrase “Intentionally Omitted”:
 
2

--------------------------------------------------------------------------------


 
Existing Section Number
Caption

   
Section 4.10 in its entirety 
Asset Sales
   
Section 4.14 in its entirety 
Offer to Repurchase upon Change of Control

 
(b) Any definitions used exclusively in the provisions of the Indenture which no
longer apply to the Notes pursuant to this Paragraph (a) of this Section 3 are
hereby deleted in their entirety from the Notes and in the Indenture shall no
longer apply to the Notes, and all references to paragraphs, sections, articles
or other terms or provisions of the Indenture which no longer apply to the Notes
pursuant to Paragraphs (a) of this Section 3 above are hereby deleted in their
entirety in the Notes and in the Indenture shall no longer apply to the Notes.
 
Section 4. Indenture Ratified. Except as hereby otherwise expressly provided,
the Indenture is in all respects ratified and confirmed, and all the terms,
provisions and conditions thereof shall be and remain in full force and effect.
 
Section 5. Counterparts. This Supplemental Indenture may be signed in various
counterparts which together will constitute one and the same instrument.
 
Section 6. Supplemental Indenture Is a Supplement To Indenture. This
Supplemental Indenture is an amendment supplemental to the Indenture and this
Supplemental Indenture will henceforth be read together.
 
Section 7. Governing Law. This Supplemental Indenture shall be governed by and
construed in accordance with the laws of the State of New York.
 
Section 8. References to Supplemental Indenture. Any and all notices, requests,
certificates and other instruments executed and delivered after the execution
and delivery of this Supplemental Indenture may refer to the Indenture without
making specific reference to this Supplemental Indenture, but nevertheless all
such references to the Indenture shall include this Supplemental Indenture
unless the context otherwise requires.
 
Section 9. Effect of this Supplemental Indenture. From and after the Amendment
Effective Date, the Indenture shall be deemed to be modified as herein provided
but except as modified hereby, the Indenture shall continue in full force and
effect. The Indenture as modified hereby shall be read taken and construed as
one and the same instrument.
 
Section 10. Severability. In the event that any provisions of this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
Section 11. Trust Indenture Act. If any provisions hereof limit, qualify or
conflict with any provisions of the Trust Indenture Act of 1939 required under
the Trust Indenture Act of 1939 to be a part of and govern this Supplemental
Indenture, the provisions of the Trust Indenture Act of 1939 shall control. If
any provision hereof modifies or excludes any provision of the Trust Indenture
Act of 1939 that pursuant to the Trust Indenture Act of 1939 may be so modified
or excluded, the provisions of the Trust Indenture Act of 1939 as modified or
excluded hereby shall apply.
 
Section 12. Trustee Makes No Representation. The Trustee makes no representation
as to the validity or adequacy of this Supplemental Indenture or the recitals
contained herein.
 
Section 13. Effect of Headings. The section headings herein are for convenience
only and shall not affect the construction thereof.
 
Section 14. Effectiveness. This Supplemental Indenture shall become effective
upon execution by the Company and the Trustee. As used herein, the “Amendment
Effective Date” shall mean (i) with respect to
 

3

--------------------------------------------------------------------------------



Proposed Amendments, the date that the Company delivers written notice to the
Trustee that consents have been received from Holders of at least a majority of
the then outstanding aggregate principal amount of Notes and the related Notes
have been accepted for purchase in the Tender Offer and Consent Solicitation and
(ii) with respect to the Additional Amendments, the date that the Company
delivers written notice to the Trustee that consents have been received from
Holders of at least two-thirds of the then outstanding aggregate principal
amount of the Notes and the related Notes have been accepted for purchase in the
Tender Offer and Consent Solicitation.
 
 
[Signature Page Follows]
 


 
 
 
 
 

 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.
 


 
ADVANSTAR, INC.
                     
By:
/s/ Theodore S. Alpert    
 
Name: Theodore S. Alpert    
 
Title: Vice President and Chief Financial Officer  







 
WELLS FARGO BANK, N.A., as Trustee
                     
By:
/s/ Lynn M. Steiner    
 
Name: Lynn M. Steiner    
 
Title: Vice President  





 

 
 
 
 
 
 
 

--------------------------------------------------------------------------------